DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/15/2020 has been entered.
	
	Claim status
Claim 1-3 and 5-8 are previously presented. Claim 4 remains cancelled. Claim 1-3 and 5-8 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim1 recites “A carbonated beverage having suppressed foam properties”. However, it is not clear what “suppressed foam properties” is referring to absent a clear definition in the specification, nor is it clear what reference beverage is being compared with.
Claim 1 recites “a content of a caramel” in line 3 and “content of caramel” in line 7. Claim 5 recites “the content of caramel”. It is not clear if “content of caramel” or “the content of caramel” means the content of the one caramel as recited in claim 1 (A), or the content of the total caramel. For the purpose of examination, art that teaches either the content of one specific caramel or the content of the total caramel is interpreted to read on the limitation. Clarification is required.
Claim 1 recites total content of RebD and/or RebM ≤ (-1/49) x (content of caramel) +502, however, it is not clear what unit is for RebD, RebM, content of caramel and “502”. For the purpose of examination, it is interpreted that total content of RebD and/or RebM in ppm ≤ (-1/49) x (content of caramel in ppm) +502 ppm. Clarification is required.
Claims 2-3 and 5-8 depend from claim 1 and necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell US Patent Application Publication No. 2014/0342044 (hereinafter referred to as Bell) in view of Yueh US Patent No. 3,647,482 (hereinafter referred to as Yueh).
Regarding claims 1 and 5-6, Bell teaches a carbonated beverage (e.g., diet cola) comprising about 200 ppm or about 300 ppm of RebM and a caramel coloring; wherein the carbonated beverage has a caloric content of less than about 2 kcal/100 ml serving (e.g., less than 5 calories per 8 oz serving) ([0023; 0040; 0053]; claim 3)
 Bell teaches that the diet cola comprises caramel coloring but is silent regarding the amount of caramel coloring. In the same field of endeavor, Yueh teaches that the amount of caramel coloring in a carbonated coal drink should be 208 ppm (column 2, line 70-75, the cola drink comprises 4 ml cola flavoring, 1.2 ml phosphoric acid, 2.28 grams saccharin and nucleotide, 0.79 gram of caramel color and 1 gallon of water, thus the ppm concentration of caramel is roughly 790 mg/3.8 kg = 208 ppm). It would have 
Modification of Bell with Yueh would have resulted in a carbonated beverage with the content of RebM satisfying the formula recited in (C) of claim 1 (e.g., (-1/49) x 208 +502= 498 which is greater than 200 or 300). 
Bell in view of Yueh is silent regarding the preamble limitation “having suppressed foam properties”. However, Bell in view of Yueh teaches a carbonated beverage comprising 200 or 300 ppm RebM and 208 ppm caramel which is essentially the same as the carbonated beverage recited in the claim. It thus logically follows that the carbonated beverage as disclosed by Bell in view of Yueh possesses the properties of having suppressed foam. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada. (MPEP 2112.01 II)
Regarding claims 3 and 7, Bell teaches that the cola beverage also comprises a high intensity sweetener such as RebD, and that the ratio of RebM to the high intensity sweetener such as RebD varies from 1:5 to 99:1 ([0023]). As such, Bell teaches a RebD concentration that encompasses that recited in claim 3 (for example, when the ratio of RebM/RebD is 1:1, the carbonated beverage comprises 200 or 300 ppm RebD), and a ratio of RebM/RebD encompasses those recited in claim 7. In the prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Yueh as applied to claim 1 above, and further in view of Naganuma WO 2015/015820 A1 (hereinafter referred to as ‘820, US2016/0183584 relied on as English equivalent).
Regarding claim 2, Bell in view of Yueh teaches what has been recited above but is silent regarding the carbonic acid gas pressure being 2.0 kgf/cm2 or more at a liquid temperature of 20°C. ‘820 teaches that carbonic acid gas (e.g., carbon dioxide gas) pressure in a carbonated drink should be 1.7-4.4 kgf/cm2 (e.g., 1.7-4.4 kg/cm2, [0022]) at a liquid temperature of 20°C such that the carbonated drink obtained exhibits preferable texture of carbonic acid and also exhibits un-excessive stimulation and bitterness ([0022]). Both Bell and ‘830 are directed to carbonated beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bell by including the carbonic acid gas pressure as disclosed by ‘820 such that the carbonated drink obtained exhibits preferable texture of carbonic acid and also exhibits un-excessive stimulation and bitterness.
The carbonic acid pressure as disclosed by ‘820 overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 8, Bell teaches generic caramel as the colorant in the beverage but is silent regarding that the caramel being caramel IV. ‘820 teaches that caramel IV is suitable for being used as the pigment in a carbonated drink ([0029]). It prima facie obviousness determination. (MPEP 2144.07). 
Claim 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash US Patent Application Publication No. 2015/0017284 (hereinafter referred to as '284) in view of Yueh US Patent No. 3,647,842 (hereinafter referred to as Yueh).
Regarding claims 1 and 5-6, ‘284 teaches a carbonated (e.g., cola) beverage satisfying the following conditions ([0613-0614]; [0337]; [0610]: (A) caramel is used as the colorant ([0337]); (B) 200-500 ppm RebM and 10-125 ppm RebD are in the beverage. ‘284 further teaches that the beverage has less than about 17 kcal/100 ml serving (e.g., 40 calories per 8 oz serving, [0312]).
The content of RebM, total content RebD and RebM, and calorie content as disclosed by ‘284 overlap with those recited in the claims 1 and 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
‘284 teaches caramel is used as the colorant in the beverage but is silent regarding the amount of caramel. In the same field of endeavor, Yueh teaches that the amount of caramel coloring in a carbonated coal drink should be 208 ppm (column 2, line 70-75, the cola drink comprises 4 ml cola flavoring, 1.2 ml phosphoric acid, 2.28 
Modification of ‘284 with Yueh would have resulted in a carbonated beverage with the content of RebM, RebD and/or RebM and RebD in sum encompassing or overlapping with the amount that is equal or less than (-1/49) x (content of caramel) +502. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
‘284 in view of Yueh is silent regarding the preamble limitation “having suppressed foam” properties. However, ‘284 in view of Yueh teaches a carbonated beverage that is essentially the same as the beverage recited in the claim for the reason that the former comprises 208 ppm caramel, 200-500 ppm RebM and 10-125 ppm RebD. Therefore, the carbonated beverage as disclosed by ‘284 in view of Yueh will necessarily possess the properties of having suppressed foam. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. (MPEP 2112.01 II)
	
Regarding claim 3, ‘284 teaches that the amount of RebD in the beverage is 10-125 ppm, which is lower than the amount of 200-300 ppm recited in the claim. However, RebD is used as the sweetener in a beverage, and one of the ordinary in the art would 
Regarding claim 7, ‘284 teaches that the mass ratio of RebM to RebD is 50:1-1.6:1 (200-500 ppm RebM and 10-125 ppm RebD, [0610]), which overlaps with the ratio recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘284 in view of Yueh as applied to claim 1 above, and further in view of Naganuma WO 2015/015820 A1 (hereinafter referred to as ‘820, US2016/0183584 relied on as English equivalent).
Regarding claim 2,’284 in view of Yueh teaches what has been recited above but is silent regarding the carbonic acid gas pressure being 2.0 kgf/cm2 or more at a liquid temperature of 20°C. ‘820 teaches that carbonic acid gas (e.g., carbon dioxide gas) pressure in a carbonated drink should be 1.7-4.4 kgf/cm2 (e.g., 1.7-4.4 kg/cm2
The carbonic acid pressure as disclosed by ‘820 overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 8, ‘284 teaches generic caramel as the colorant in the beverage but is silent regarding that the caramel being caramel IV. ‘820 teaches that caramel IV is suitable for being used as the pigment in a carbonated drink ([0029]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘284 by using caramel IV as the pigment in the carbonated drink where ‘820 has demonstrated that caramel IV is an art-recognized pigment suitable to deliver the color to a carbonated drink. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07). 

Response to Declaration and Arguments
The declaration under 37 CFR 1.132 filed 07/15/2020 is insufficient to overcome the rejection of pending claims b as set forth in the last Office action. Applicant's arguments filed 07/15/2020 have been fully considered but they are not persuasive. .
Applicant argues on pages 2-3 of the Remarks that the limitation “suppressed foam properties” is not indefinite, for the reason that [0005] recites “suppressed foaming”, and that Table 1-2 of the specification clearly indicates the claimed beverage has suppressed foam properties as demonstrated by the improved bubble disappearance time. 
Those arguments are not persuasive. Regarding the language “suppressed foam properties”, it is not clear what “suppressed foam properties” is referring to absent a clear definition in the specification, nor is it clear what reference beverage is being compared with. [0005] of the specification merely recites “suppressed foaming” which does not define the limitation. Further, Table 1-2 measures the bubble dissipation/disappearance behavior of the beverage, which appears to be different from the foam suppression properties. Additionally, without more data, one cannot necessarily conclude that improved bubble dissipation/disappearance behavior corresponds to better foaming suppression properties.  
Applicant argues on pages 4-6 of the Remarks and pages 2-4 of the Remarks that Table 1-2 of the Specification and the supplemental Tables 1-2 in the declaration have shown that claimed subject matter has unexpected results in suppressing foam.
Those arguments are not persuasive. First, as enumerated above, bubble dissipation/disappearance behavior and suppressed foam properties appear to be two different concepts. Without more data, one cannot necessarily conclude that improved bubble dissipation/disappearance behavior means better suppressed foaming properties.  Second, applicant asserts that superior result in bubble disappearance behavior is symbolized by double circle, which is “superior” to a bubble disappearance behavior with single circle, however, according to [0022] of the specification, a single circle is given for the case that the bubble disappearance time of the tested carbonated beverage is 90% or less of the bubble disappearance time of the control, and double circle signifies that the bubble disappearance time of the tested carbonated beverage is 85% or less of the bubble disappearance time of the control, it is thus not clear how in arguendo, the bubble dissipation behavior positively correlates with the foam suppression property and a sample with double circle is superior to another sample with single circle, it appears that Table 1 and supplemental Table 1 lack data for a sample that has the lowest claimed amount of caramel (e.g., 100 ppm) combined with a RebD amount that is slightly above the highest claimed amount of RebD (for example, 400 ppm RebD), for reason that one cannot predict how a sample with 100 ppm caramel combined with 400 ppm RebD behaves judging from the existing data in the table. For the same reason, Table 2 and supplemental Table 2 data lack data for a sample with 100 ppm caramel combined with 400 ppm RebM. 
On the other hand, applicant’s arguments in the Remarks and declaration regarding unexpected result is moot in view of the new ground of rejection of claim 1 over Bell in view of Yueh, for the reason that Bell in view of Yueh teaches a carbonated beverage comprising RebM and caramel the amount of which fall within those recited in claim 1.
Applicant’s arguments on pages 3-4 regarding Naganuma is moot because Naganuma is no longer relied on in the rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791